       Case: 3:20-cv-00085-MPM-JMV Doc #: 7 Filed: 05/29/20 1 of 1 PageID #: 26




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


ELIZABETH ANN JACKSON HOLT                                                             PLAINTIFF

vs.                                              CIVIL ACTION NO.: 3:20-CV-85-MPM-JMV

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                                    ORDER GRANTING STAY

           THIS CAUSE having come on for hearing on the Defendant’s Unopposed Motion for

Stay and this Court, having considered the same and being fully advised in the premises

and noting that Plaintiff has no objection, is of the opinion that said Unopposed Motion for

Stay should be granted in part.

           IT IS, THEREFORE, ORDERED that this action is STAYED for 60 days or until such

time as the Defendant is able to file a copy of the certified transcript of the record, whichever is

earlier.

           This, the 29th day of May, 2020.


                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE
